Citation Nr: 0819734	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic degenerative changes, status post 
arthroscopy, left knee.

2.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic degenerative changes, status post 
medial meniscectomy, with laxity of the medial collateral 
ligament, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to March 
1978 and from February 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
record.

At his April 2008 hearing, the veteran testified that he 
developed back spasms after his most recent knee surgery.  
The Board notes that the veteran's previous claims of service 
connection for back pain have been denied, most recently in 
September 2006.  However, the veteran testified that his back 
condition had worsened as a result of surgery on his service-
connected left knee, indicating that he wishes to pursue a 
claim of new and material evidence to reopen the issue of 
service connection for back pain.  This issue, however, has 
not been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issue of entitlement to service connection for back pain 
is referred to the RO for appropriate consideration.



FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran's service-connected left and right knee disabilities 
are characterized by self-described popping, locking, pain, 
and giving way; there is no evidence of ankylosis of the 
knee, severe instability.

2.  The competent evidence of record also demonstrates that 
the veteran has degenerative arthritis in both knees, 
established by x-ray findings, and that the veteran's 
arthritis is characterized by slight limitation of flexion of 
both knees; , limitation of flexion to 15 degrees, limitation 
of extension to 20 degrees, impairment of the tibia and 
fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
status post arthroscopy, left knee, have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5258 (2007).

2.  The criteria for a disability rating of 20 percent for 
status post medial meniscectomy, with laxity of the medial 
collateral ligament, right knee, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5258 (2007).

3.  The criteria for a separate disability rating of 10 
percent for degenerative arthritis of the left knee have been 
met for the entire period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5003 
(2007).  

4.  The criteria for a separate disability rating of 10 
percent for degenerative arthritis of the right knee have 
been met for the entire period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5003 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including effective date of an 
award.  

Here, a letter was sent to the veteran in June 2006 that 
addressed the notice elements listed above.  The June 2006 
letter informed him of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence he should provide, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him to notify the VA of any additional evidence that 
may be helpful to his claim.  While this notice was not 
supplied prior to the initial unfavorable decision by the 
AOJ, it was followed by the June 2007 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

The June 2006 notice did not make specific reference to the 
relevant diagnostic codes and other applicable information.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The January 2005 statement of the case set forth the relevant 
diagnostic codes for the veteran's status post laminectomy, 
and included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
code.  He was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluation that 
the RO had assigned.  Further, the veteran indicated in his 
January 2005 substantive appeal that he believed he was 
entitled to a separate evaluation for arthritis, indicating 
his actual knowledge of relevant rating criteria.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA medical 
treatment records, and hearing testimony have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He was also accorded 
VA examinations in December 2004 and May 2007 as part of this 
claim.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of his claim for an increased rating for his 
knee disabilities that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Ratings for Left and Right Knees

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's right knee disability has been evaluated as 20 
percent disabling under Diagnostic Code 5258 for the entire 
period of the claim.  The veteran was in receipt of a 
temporary total disability rating for the left knee following 
arthroscopic surgery until April 1, 2004; from April 1, 2004, 
the veteran's left knee disability has also been rated as 20 
percent disabling under Diagnostic Code 5258.

Under Diagnostic Code 5258, a 20 percent disability rating is 
warranted where there is dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of 
the semilunar cartilage, if symptomatic, is rated as 10 
percent disabling. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

The veteran underwent a VA examination in December 2004.  He 
reported buckling and swelling of the left knee and pain in 
the right knee.  The examiner noted that the veteran's 
symptoms in the left knee were reminiscent of loose pieces of 
cartilage in the knee.  The veteran demonstrated full range 
of motion from zero to 140 degrees in both knees.  The 
examiner noted effusion of the veteran's left knee, as well 
as minimal laxity on the left side.  X-rays of the veteran's 
knees taken at the time of this examination revealed early 
degenerative joint disease with some medial joint space 
narrowing.

The veteran underwent another VA examination in May 2007, 
during which he reported that both knees give out, cause 
pain, and prevent him from walking more than a quarter of a 
mile.  The veteran demonstrated flexion of the right knee to 
106 degrees, and of the left knee to 100 degrees, considering 
pain on use.  The veteran demonstrated extension of both 
knees to zero degrees.  The examiner noted that the veteran's 
knees were stable.  A May 2007 x-ray report revealed mild 
degenerative joint disease in both the right and left knee.

At his April 2008 personal hearing, the veteran testified 
that he was in constant pain, and that his knees pop out of 
joint, swell, and give out constantly.  He testified that 
when his knees give out, he collapses and has to catch 
himself.  The veteran further testified that he had to quit 
two different jobs due to the pain in his knees and his 
inability to stand for long periods of time.  He also 
testified that he has had a total of 10 surgeries on his 
knees.

The veteran is presently receiving the maximum available 
rating under Diagnostic Codes 5258; therefore, neither 
Diagnostic Code 5258 nor 5259 assist him in obtaining a 
higher evaluation.  The Board must consider evaluation of the 
veteran's left knee disability under all other potentially 
appropriate diagnostic codes.

As for pertinent VA rating criteria, Diagnostic Code 5257 
evaluates recurrent subluxation or lateral instability of the 
knee.  Under Diagnostic Code 5257, knee impairment with 
slight recurrent subluxation or lateral instability is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned if there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned if 
there is severe recurrent subluxation or lateral instability.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (2007).

While mild laxity of the left knee was noted in December 
2004, and the veteran has testified that his knees give out 
regularly, the medical evidence does not demonstrate severe 
subluxation or instability so as to warrant a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Similarly, Diagnostic Code 5256 provides for a rating in 
excess of 20 percent; however, application of this code is 
inappropriate as there is no diagnosis of ankylosis of the 
left knee.  Furthermore, there is no clinical evidence of 
impairment of the tibia and fibula or genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are not applicable.  See 38 
C.F.R. § 4.71a, Diagnostic Codes, 5256, 5262, 5263 (2007).

In view of the foregoing, the Board finds the veteran is not 
entitled to disability ratings in excess of 20 percent for 
his service-connected bilateral knee disability under any of 
the above-discussed rating codes.

However, the Board notes that degenerative joint disease of 
the veteran's right and left knees has been established by x-
ray findings.  Therefore, the Board has considered whether 
the veteran's knee disabilities warrant the assignment of 
separate disability ratings under Diagnostic Code 5003.  

In VAOPGCPREC 9-98, General Counsel considered a hypothetical 
situation in which a knee disability was evaluated under 
Diagnostic Code 5259 that was productive of pain, tenderness, 
friction, osteoarthritis established by x-rays, and a slight 
loss of motion.  For the purposes of the hypothetical, it was 
assumed that Diagnostic Code 5259 did not involve limitation 
of motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Even if the claimant technically 
has full range of motion but the motion is inhibited by pain, 
a compensable rating for arthritis under DC 5003 would be 
available.  See Lichtenfels, 1 Vet. App. at 488.   

In the present case, the veteran's knee disabilities are 
evaluated under Diagnostic Code 5258, rather than Diagnostic 
Code 5259.  However, Diagnostic Code 5258 does not involve 
limitation of motion (it does take into consideration pain, 
but this pain does not appear to be related to range of 
motion).  Therefore, based on the guidance of General 
Counsel, a separate evaluation under Diagnostic Code 5003 
must be considered.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

The Board notes that for the purpose of rating disability 
from arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2007).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2007).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable disability 
rating.  Where flexion is limited to 45 degrees, a 10 percent 
disability rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Under the criteria for limitation of extension for the leg, a 
noncompensable disability rating is assigned for a limitation 
of extension of the leg to 5 degrees.  Where extension is 
limited to 10 degrees, a 10 percent disability rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

The veteran demonstrated flexion of his right leg to 106 
degrees, and flexion of his left leg to 100 degrees, 
considering pain on use, upon examination in May 2007.  These 
findings are commensurate with less than compensable ratings 
under Diagnostic Codes 5260 and 5261.  The May 2007 
examination also revealed clicks and snaps in both knees, and 
the December 2004 examination revealed bilateral 
patellofemoral pain.  

Therefore, the Board finds that the criteria for separate 10 
percent ratings for degenerative arthritis of the left and 
right knees under Diagnostic Code 5003 have been met for the 
entire period of the claim.  The veteran's arthritis has been 
diagnosed via x-ray, and the veteran has demonstrated slight 
loss of motion, as well as pain, tenderness, and friction.  
The Board also finds that disability ratings in excess of 10 
percent for degenerative arthritis of the left and right 
knees are not warranted for any period of the claim because 
the evidence does not show compensable limitation of motion.  

In sum, in this decision the Board is establishing four 
separate evaluations - for status post arthroscopy, left 
knee, rated as 20 percent disabling; for status post medial 
meniscectomy, with laxity of the medial collateral ligament, 
right knee, rated as 20 percent disabling; and separate 10 
percent disability ratings for degenerative arthritis of the 
left and right knees.  To this extent, the veteran's claims 
for increased ratings are granted.  




ORDER

A disability rating of 20 percent for status post 
arthroscopy, left knee is established.

A disability rating of 20 percent for status post medial 
meniscectomy, with laxity of the medial collateral ligament, 
right knee is established. 

A separate disability rating of 10 percent for degenerative 
arthritis of the left knee is granted.  

A separate disability rating of 10 percent for degenerative 
arthritis of the right knee is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


